Citation Nr: 9907058	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-42 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from July 1964 to July 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant served on active duty from July 1964 to 
July 1967.

2.  Service medical records, including his discharge physical 
examination of May 1967, do not contain any complaints, 
clinical findings or diagnoses for the claimed hypertension 
and headaches disabilities.

3.  The evidence of record reflects initial treatment and 
diagnoses of hypertension and tension headaches many years 
after service.

4.  The Board remanded this case in October 1998 to allow the 
appellant to provide additional information concerning 
alleged treatment for these conditions in the years after 
service.  However, in February 1999, his representative 
informed the RO that they had no additional information to 
submit and therefore, they desired further appellate review 
of the case based on the evidence of record.

5.  The appellant has presented no competent medical evidence 
showing the presence of hypertension or headaches during his 
period of active military service or within one year 
following his discharge therefrom, or showing a nexus between 
treatment and diagnosis of these conditions provided in the 
post service period and any incident or event of his military 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension and headaches is not well grounded and there is 
no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  With regard to a showing of a 
chronic disability in service, the United States Court of 
Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") concluded in Savage that chronicity could be shown 
by "either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period."  Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from July 1964 to July 1967.  He filed 
his original claim for service connection many years after 
service, specifically, in March 1994.  His service medical 
records were obtained from the National Personnel Records 
Center (NPRC) in April 1994.  However, these records, 
including his discharge physical examination of May 1967, do 
not contain any complaints, clinical findings or diagnoses 
for the claimed hypertension and headaches disabilities.  
Moreover, there in no indication that any of his service 
medical records were incomplete or considered lost.  Indeed, 
copies of his entrance and discharge physicals, clinic 
treatment records for unrelated conditions and his dental 
records were included in the envelope received from the NPRC 
in April 1994.  These records show that blood pressure 
readings were taken only on his entrance and discharge 
physical examinations, and that no diagnosis of hypertension 
was rendered as a result on either examination.  Medical 
records dating from the post service period reflect initial 
treatment and diagnoses of hypertension and tension headaches 
many years after service, specifically, beginning in 1990.  
Other than the appellant's reported history of having these 
conditions for the past 25+ years, these records contain no 
medical findings, diagnosis, or opinions regarding the 
etiology of his hypertension and headaches, and specifically, 
there is nothing in these records which relates these 
conditions to his military service in 1964-67.

As alluded to above, the Board remanded this case in October 
1998 to allow the appellant the opportunity to provide 
additional information concerning the alleged treatment for 
these conditions in the years after service.  At his hearing 
in March 1995, the appellant provided somewhat vague and 
chronologically disjointed accounts of private medical 
treatment during and soon after service for hypertension and 
headaches, but given his testimony, it appeared to the Board 
that additional relevant records might exist which would be 
necessary to complete his application for benefits in 
substantial compliance with 38 U.S.C.A. § 5103(a) (West 
1991).  Hence, the Board's remand instructed the RO to send 
him a letter notifying him of the need to provide the names 
and addresses of "all medical care providers" and 
"custodians of employee health records, who treated or 
evaluated [him] for hypertension or headaches, or both, since 
discharge from military service in 1967."  [Board remand at 
pg. 4].

In November 1998, the RO sent the appellant a development 
letter pursuant to the Board's remand instructions, however, 
in February 1999, his representative informed the RO that 
they had no additional information to submit and as a result, 
the appellant ". . . rest[s] the claim on all evidence of 
record, Statement of the Case, Supplemental Statement of the 
Case, and the VA Form 1-646 completed [on] September 1, 
1998."

The RO did not readjudicate the claim with consideration of 
the representative's statement of February 1999 and 
therefore, a supplemental statement of the case was not 
issued pursuant to 38 C.F.R. § 19.31 (1998).  Although 
contrary to the Board's remand instructions, such action by 
the RO was not required.  The furnishing of a supplemental 
statement of the case is not mandatory in all instances where 
evidence is received by the agency of original jurisdiction 
following issuance of the statement of the case or most 
recent supplemental statement of the case.  Section 19.37(a) 
of 38 C.F.R. states that a supplemental statement of the case 
will be issued as provided in section 19.31 unless the 
additional evidence duplicates evidence previously of record 
which was discussed in statement of case or a prior 
supplemental statement of case or the additional evidence not 
relevant to issues on appeal.  Since the representative's 
statement of February 1999 did not contain any evidence 
regarding treatment for the claimed disabilities, the Board 
finds that the RO properly exercised its discretion provided 
by regulation by not furnishing the appellant a supplemental 
statement of the case in connection with its receipt of this 
statement prior to the transfer of the claims file to the 
Board.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for hypertension and headaches 
well grounded.  Caluza, 7 Vet. App. at 498.  Medical records 
dated in the 1990s reflect that the appellant has 
disabilities involving hypertension and tension headaches.  
However, the service medical records do not corroborate his 
claim that he was treated for these conditions during 
service.  On this point, the Board notes that service records 
confirm that the appellant was in Vietnam during the war 
period.  However, application of 38 U.S.C.A. § 1154(b) (West 
1991) is not germane to this case as a factual matter 
involving the incurrence of any disability in any combat-
related events or incidents of his service in Vietnam is not 
in dispute.  Further, regarding the second element of a well-
grounded claim, the Court has stated that showing either a 
chronic disease in service or continuity of symptomatology 
after service requires a medical opinion to connect a 
veteran's current complaints with an injury or disease 
sustained in service.  Savage, 10 Vet. App. at 497-98.  In 
this case, however, there is neither contemporaneous evidence 
of a chronic disability manifested by hypertension and/or 
headaches during service nor is there medical evidence 
showing continuity of related symptomatology after service.  
As noted above, nothing was shown in service regarding these 
conditions and development efforts undertaken to support the 
appellant's claim of continuity of treatment after service 
produced negative results.

Finally, there is no competent medical evidence which 
provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's hypertension or tension 
headaches currently diagnosed and any event or incident of 
his Vietnam-era military service in 1964-67.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996) (with respect to 
medical nexus for well groundedness, the claimant must supply 
objective medical evidence to support claim); cf. Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (presentation of well-
grounded claim triggers necessity to seek medical evidence to 
verify or not verify claim provided, medical evidence already 
of record supports claim on the nexus question).

The Board has considered the appellant's contentions and 
hearing testimony on appeal, however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service incurrence and a medical 
nexus.

Moreover, in view of the appellant's response to the RO's 
development actions taken as a result of the Board's remand 
of October 1998, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" 
is just what it states, a duty to assist, not a duty to prove 
a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for hypertension and headaches as not well 
grounded.

Finally, the Board acknowledges that it has decided the 
present appeal as to these issues on a different legal basis 
than the RO did.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the Board concludes that 
the appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well-grounded 
claim under the standards set forth in Caluza v. Brown, 7 
Vet. App. 498 (1995).  The result is the same.


ORDER

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for hypertension and 
headaches is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


